Mazzabelli, J.
(dissenting). I am compelled to disagree with the majority’s determination to reduce the jury’s award for future pain and suffering to this permanently disabled firefighter from $500,000 to $400,000. It is generally accepted that *21a personal injury damage award is a question of fact for the jury, which is in the unique position of being able to assess the plaintiff, his injuries, and his credibility (Rodriguez v City of New York, 191 AD2d 420).
“Although possessing the power to set aside an excessive jury verdict [here, pursuant to CPLR 5501 (c)], a [court] should nonetheless be wary of substituting its judgment for that of a panel of fact finders whose peculiar function is the fixation of damages. Modification of damages, which is a speculative endeavor, cannot be based upon case precedent alone, because comparison of injuries in different cases is virtually impossible” (Po Yee So v Wing Tat Realty, 259 AD2d 373, 374).
Comparison of cases is an even more tenuous endeavor for an appellate court because we are constrained to rely on what are often scant summary factual recitations in prior decisions.
I do not disagree that CPLR 5501 (c) requires our review of whether an award “deviates from reasonable compensation.” However, upon review, I find no basis for reduction of this jury’s award. The facts to be considered by this Court in reviewing a future pain and suffering award are identical to those considered by the jury in reaching its verdict, including the nature of the injury suffered and plaintiff’s prognosis over time; the age of the plaintiff at the time of the verdict; and, whether surgery will be required, or recommended to lessen plaintiff’s symptoms. The probative value of other cases to an appellate court considering whether there has been a “material deviation from reasonable compensation” is limited to the factual similarities to be drawn therefrom. Additionally, to properly compare awards, an appellate court must also consider the date prior decisions were rendered. In some cases, a plaintiff’s ability to return to work may indicate diminished pain. However, in this case the plaintiff’s employment status was before the jurors, and they considered it in reaching their verdict. There is no rule requiring reduction of an otherwise reasonable pain and suffering award on the sole basis that plaintiff has returned to work.
Here the jury awarded plaintiff, who was 31 years old at the time of the accident, $500,000 for the future pain he would suffer as a result of fractures of two lumbar vertebrae at the Ll-2, L2 junction, and a herniation of a third vertebra at L5-S1. This injury occurred while plaintiff was responding to a fire alarm. *22Based upon, actuarial projections accepted by the jury, plaintiff’s life expectancy at the time of the verdict was 37.8 years. Thus the jury awarded plaintiff $500,000, or $13,227.51 per year for future pain and suffering. There is no logical basis to conclude that $400,000 rather than $500,000 is the correct amount to compensate the plaintiff for his future pain and suffering. Nor has the majority explained how $10,582.01 per year, rather than $13,227.51 per year, is more appropriate for what the majority acknowledges is the plaintiffs “continuing, constant pain.”
To justify reducing the future pain and suffering award ($500,000), the majority contrasts it to the jury’s award for past pain and suffering ($400,000), concluding that because plaintiff’s current injuries “pale” in comparison to the pain and suffering that plaintiff endured between the time of the accident and the time of the verdict, the fixture pain and suffering award was excessive. The significance of this comparison is unclear, because the award for past pain and suffering was based upon known facts, i.e., plaintiffs injuries and the course of plaintiffs treatment in the six years between the time of the accident and the time of the verdict. The award for future pain and suffering, however, requires the jury to assign a value to the suffering plaintiff will endure as a result of the progression of his degenerative condition for an additional 37.8 years.
Most of the cases cited in the majority’s decision in support of reducing the future pain and suffering award contain no information about the age of the plaintiff at the time of the accident, nor do they specifically discuss the value of expected future impairments accompanying degenerative conditions (see, Adams v Romero, 227 AD2d 292 [1996 award of $450,000 for past and future pain and suffering to a plaintiff of unknown age who suffered two herniated discs with restriction in the mobility of his neck]; Brown v Stark, 205 AD2d 725 [1994 award of $300,000 for unspecified compensation to plaintiff of unknown age who suffered one herniated disc and switched from full to part-time employment]; Orris v West, 189 AD2d 866 [1993 award of $350,000 for unspecified compensation to plaintiff of unknown age who suffered a herniated and a bulging disc, requiring surgery, who could not work for four years]). Thus there is little value to analogizing those cases to this case. Further, assuming, arguendo, that some comparison can be made between this plaintiffs injuries and the future pain and suffering expected in. Adams, Brown, and Orris, the awards in those cases should be discounted to reflect the years which have passed since those decisions were rendered.
*23There is no dispute that the plaintiff suffered extensive, permanent injuries, and that this is amply supported in the record. Plaintiff’s two fractured discs were both described as penetrating the entire bone. The herniated disc was described as hanging out of the side of the spine, irritating the SI nerve root. Plaintiffs expert opined that the impact of plaintiffs fall caused spinal compression leading to spinal stenosis (narrowing of the spinal canal), which can result in recurrent or continued pain, aggravated by certain body postures or extension of the spine. In addition, an MRI and an EMG showed that plaintiff suffered permanent bilateral nerve damage.
Plaintiffs neurologist, the only expert to testify at trial, opined that plaintiff will have stiffness, numbness, traumatic arthritis, and chronic pain for the rest of his life; that no surgery can be performed to alleviate his current condition; and that his once active lifestyle will be substantially and permanently limited (Gonzalez v Rosenberg, 247 AD2d 337 [award of $750,000 future pain and suffering to plaintiff with one herniated disc necessitating two unsuccessful surgeries and recommending a third surgery]; see also, Strangio v New York Power Auth. [appeal No. 2.], 275 AD2d 945 [award of $350,000 for 42 years of future pain and suffering for a plaintiff with one bulging, possibly herniated disc]; Rountree v Manhattan & Bronx Surface Tr. Operating Auth., 261 AD2d 324, lv denied 94 NY2d 754 [$300,000 for future pain and suffering to a 49-year-old plaintiff who suffered a single herniated cervical disc and was reassigned from his position as a cardiopulmonary technician to a desk job]). The City introduced no expert witnesses to rebut plaintiffs doctor’s opinions and relies solely upon the . Fire Department Medical Board’s determination that plaintiff was capable of returning to work as a basis to seek a reduction in the future pain and suffering award. I disagree with the majority’s determination that this plaintiff has “recovered” from his accident. There is no dispute that plaintiff has pain, that he is not as strong as he was before the accident, and that plaintiff follows his doctor’s instructions to do extensive stretching every morning to warm up his back before work, and that he does “massive exercises” at least twice a day to attempt to re-condition his spine and allay premature degenerative spine disease. The jury considered all of the evidence in reaching its verdict, including the Medical Board’s report, and determined that plaintiff was entitled to $500,000.
This case is an excellent example of why a jury’s review of the facts of the specific case, rather than an appellate court’s *24comparison to precedent, provides the more accurate method of awarding damages. Precedent provides that where surgery will be required, future pain and suffering awards are proportionately larger, to reflect the trauma associated with the surgery (see, Barrowman v Niagara Mohawk Power Corp., 252 AD2d 946, lv denied 92 NY2d 817 [plaintiff with herniated and ruptured discs awarded $3 million in past and future pain and suffering where two cervical surgeries were anticipated]). However, surgery is normally performed to cure or abate an injury, ultimately lessening a plaintiff’s pain and suffering. The majority mischaracterizes plaintiff as having “planned no further medical intervention to correct any remaining physical problems caused by his injuries.” By contrast, there is no available surgery to treat plaintiff’s specific spinal injuries. Thus, while the trauma of surgery is not presently anticipated, the record reveals that for the rest of his life, plaintiff will endure chronic pain and suffering with no hope of alleviation. This fact should be reflected in the award for future pain and suffering (see, Tuitt v Midwood Auto Rental & Leasing Corp., 269 AD2d 525 [award of $500,000 for future pain, and suffering to plaintiff with multiple fractures in his vertebrae anticipated to cause persistent pain]).
Precedent also allows that awards for future pain and suffering may be reduced where a plaintiff is able to return to work, the rationale being that a plaintiff has essentially recovered where he or she is able to return to former activities, including employment. Here, the majority concludes that “[p]laintiffs return to his demanding work duties, despite his continuing, constant pain, requires” that the award for future pain and suffering be reduced by $100,000. The jury considered plaintiffs return to work, among other factors, in determining the value to be assigned to the pain and suffering plaintiff will endure for the rest of his life. The testimony adduced at trial showed that plaintiff was a firefighter who returned to work, despite intense pain, because he genuinely loved his job. There is no evidence of malingering or faking. Plaintiff testified that his limitations required that he adjust the way he approached lifting and turning; he testified that he had to think about new ways to perform formerly routine tasks to minimize his pain, but that he wanted to work anyway. He also testified that he formerly enjoyed a very active lifestyle, but that he can no longer engage in sports, such as jogging, playing basketball and softball, and lifting weights (see, Tuitt, supra). In spite of all this, the majority concludes that the fact that plaintiff has *25chosen to work rather than stay at home “requires” the verdict to be reduced. In my opinion plaintiff should not be penalized for his heroic dedication to his work as a firefighter serving the citizens of the City of New York.
Williams, J. P., Wallach, Buckley and Friedman, JJ., concur; Mazzarelli, J., dissents in a separate opinion.
Judgment, Supreme Court, Bronx County, entered December 21, 1999, modified, on the facts, to remand for a new trial on the issue of damages fro future pain and suffering only, and otherwise affirmed, without costs, unless, within 30 days of service of a copy of this order with notice of entry, plaintiff stipulates to reduce the award for future pain and suffering to $400,000 and to entry of an amended judgment in accordance therewith.